DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claim 1, 3-6, 8, 12-16, and 19-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar et al. (US 2011/0262018; hereinafter Kumar) in view of Yamauchi (US 2002/0102023).
Kumar discloses an ultrasound diagnostic processing apparatus and method comprising: an image obtaining unit configured to obtain a plurality of two-dimensional ultrasound image data each of which is generated by performing ultrasound scans, and with the ultrasound scans being performed for predetermined time periods equal to or longer than one heartbeat (series of ultrasonic cardiac images over one or more cardiac cycles, [0049]-[0050]; computer implemented system 1200 with various units, [0136]-[0138]); a contour position obtaining unit configured to obtain, by performing a tracking process including a two-dimensional pattern matching process over the predetermined time period, time-series data of contour positions, the contour positions being either one of, or both of, a cavity interior and a cavity exterior of a predetermined site included in the two-dimensional ultrasound image data (tracking process described in [0050], [0092]-[0093], [0095]; computer implemented system 1200 with various units, [0136]-[0138]); a volume information calculating unit configured to calculate, on a basis of a plurality of the time-series data of contour positions, volume information of the predetermined site, with each of the time-series data of the contour positions being obtained from the ultrasound image data (calculate cardiac parameters such as tissue displacement, ventricular volume, and ejection fraction, [0050], [0121]; computer implemented system 1200 with various units, [0136]-[0138]); and a controlling unit 
Also, calculating wall motion information such as local displacement, strain, strain rate ([0050], [0121]-[0130]); contour of ventricles ([0076]); an input unit ([0144]); detecting an end-systolic phase and using to calculate the volume information ([0087]); detecting a time phase difference between the end-systolic phases (time elapsed between diastole image frame-pair; [0088]); detecting a time period difference in one-heartbeat periods (calculate instantaneous and average heart beat and time elapsed between diastole image frame-pair; [0088]); temporal change (amount of displacement over cardiac cycle; [0095]); disc summation method and area-length method for estimating volume (Simpson’s rule and estimating area; [0129], [0131]); detecting long-axis difference ([0084]-[0085]); grouping data having substantially equal periods (evaluating end-systole or end-diastole image frames; [0087]-[0088]); the tracking process includes a two-dimensional pattern matching process (tracking process described in [0050], [0092]-[0093], [0095]); the strain information is calculated for the longitudinal direction ([0122], [0126], [0128]); calculating and outputting temporal change information about the first or second strain (strain rate, [0121]-[0128], [0149]; Figure 14A); the first cross-sectional plane corresponds to an apical four-chamber view 
Kumar obtains data for one cross-sectional plane, and thus Kumar fails to show obtaining and analyzing groups corresponding to a plurality of cross-sectional planes, including a first cross-sectional plane and a second cross-sectional plane which intersects the first cross-sectional plane, and aligning a starting point of the first time-series data of the counter position with a starting point of the second time-series data of the contour position in a cardiac phase.
Also, while Kumar obtains strain data ([0121]-[0128]) including an average strain of the obtained data (Figure 14A), Kumar fails to explicitly state calculating a first local strain in the first cross-sectional plane based on the first time-series data and calculating a second local strain based on the second cross-sectional plane of the heart based on the second time-series data, and calculating/outputting an average strain, as an overall strain of the heart, the strains including the first and second strains.
Yamauchi discloses an ultrasonic diagnostic and image processing device.  Yamauchi teaches obtaining and analyzing groups corresponding to a plurality of cross-sectional planes, including a first cross-sectional plane and a second cross-sectional plane which intersects the first cross-sectional plane, and aligning a starting point of the first time-series data of the counter position with a starting point of the second time-series data of the contour position in a cardiac phase ([0156]-[0165]).  It should be noted that Yamauchi teaches a first embodiment in which data for one cross-sectional plane is obtained (similar to Kumar), and a second embodiment which obtains data for plural cross-sectional planes which allows for calculating capacity/volume with higher 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Kumar to acquire and analyze groups of data from a plurality of cross-sectional planes in order to perform a biplane area length method to calculate the volume information as taught by Yamauchi rather than the single plane Simpson’s method, as this will provide a more accurate result.  It should be noted that Yamauchi teaches a first embodiment in which data for one cross-sectional plane is obtained (similar to Kumar), and a second embodiment which obtains data for plural cross-sectional planes which allows for calculating capacity/volume with higher accuracy ([0156], [0162]).  Additionally, it should be noted that such a technique is known in the art as evidenced by applicant’s disclosure ([0060] of the published specification).  Furthermore, in acquiring and analyzing groups of data from a plurality of 
Also, Kumar fails to show the input unit receiving a setting of an end-systolic phase; displaying/notifying of the phase difference; displaying/notifying of the time period difference; displaying/notifying long-axis difference.
While Kumar automatically detects the end-systolic phase, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Kumar to also allow for a manual input of the end-systolic phase, as it would be an obvious design choice to allow the user to have additional control over the diagnostic process.
Kumar discloses displaying various calculated cardiac parameters, and it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Kumar to display any intermediate calculated values in addition to those displayed by Kumar, such as displaying the phase difference, time period difference, or long-axis difference, as this will provide additional information which the user may find beneficial for the diagnosis.  The display of any type of calculated data would be an obvious design choice to one of ordinary skill in the art, depending on the user’s preference for the amount of information to be displayed.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar et al. (US 2011/0262018; hereinafter Kumar) in view of Yamauchi (US  as applied to claim 1 above, and further in view of Li (US 2005/0124887).
Kumar determines temporal change in evaluating the cardiac parameters (amount of displacement over cardiac cycle; [0095]).
However, Kumar fails to show temporal interpolation.
Li discloses an ultrasound system and method.  Li teaches utilizing temporal interpolation to reduce motion artifacts ([0036]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the combined invention of Kumar and Yamauchi to utilize temporal interpolation as taught by Li, in order to reduce motion artifacts and thus increase the accuracy of the measurement of the cardiac parameters.

Response to Arguments
Applicant's arguments filed 2/22/21 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the combination of references do not teach the claimed limitations, examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In regards to the features of claim 24, it should be noted that both Kumar (four chamber view and short axis view; [0149]) and Yamauchi individually teach using four chamber and two chamber views (two chamber view and four chamber view; [0058], [0160]-[0164]).

Furthermore, as noted in the Examiner’s Answer on 12/21/20:

“First to explain the rejection, Kumar teaches an ultrasound image diagnosis technique which obtains data of a patient’s heart for one cross sectional plane.  A segmentation algorithm is used to delineate a boundary, and markers are identified along the boundary.  The markers are then tracked over time, which provides an understanding regarding the motion of the boundary, as the heart moves throughout the cardiac cycle.  The motion of the boundary causes the acoustic markers to be displaced, and the displacement is then used to calculate cardiac parameters such as volume and tissue strain.  The tissue strain may be determined by measuring the changing length of a tissue segment over the cardiac cycle (Kumar, [0049]-[0050], [0094]-[0095], [0125]-[0127]).  Also, Kumar utilizes well known algorithms such as the disc summation method and area-length method for estimating volume of the heart (Simpson’s rule and estimating area; [0129], [0131]).  This volume estimation technique appears to be the purpose of appellant’s invention (appellant’s published specification [0006], [0056]-[0062]; original claim 1, 11; applying the modified-Simpson’s method).  Kumar fails to teach analyzing over a plurality of cross-sectional planes.
However, Yamauchi is similarly in the field of analyzing ultrasound images of the patient’s heart ([0090]) and teaches obtaining and analyzing groups corresponding to a plurality of cross-sectional planes, including a first cross-sectional plane and a second cross-sectional plane which intersects the first cross-sectional plane ([0156]-[0165]).  It should be noted that Yamauchi teaches a first embodiment in which data for one cross-sectional plane is obtained (similar to Kumar), and a second embodiment which obtains data for plural cross-sectional planes which allows for calculating capacity/volume with higher accuracy ([0156], [0162]).  Thus, it can be seen that Yamauchi teaches that such methods which analyze a single plane may be modified to also analyze a plurality of planes, and thus it would be obvious to modify Kumar in view of Yamauchi to analyze a plurality of planes, rather than a single plane.  As noted by Yamauchi, using a plurality of ultrasound images corresponding to different cross sections of the same object will allow for calculating a cardiac parameter capacity (volume) with high accuracy ([0156]).
In response to appellant’s arguments regarding the prior art failing to teach calculating a first strain in the first cross-sectional plane, a second strain in a second cross-sectional plane, and calculating an average of strains based on the first and second strains as an overall strain of the heart, examiner respectfully disagrees.
Kumar teaches calculating the strain in a single cross-sectional plane ([0121]-[0127]), including calculating an average strain as illustrated in Figure 14A ([0149]).  Figure 14A for example illustrates a graphical user interface for displaying the calculated cardiac parameters in a parametric form.  The display in a parametric format illustrates spatial dispersion throughout the cardiac cycle.  A variety of different parameters may be selected to be viewed by the user.  In Figure 14A, it can be seen that the user has selected to view “GLOBAL” and “STRAIN”, and the diagram on the left side of Figure 14A thus illustrates the average strain for each of the six segments of the heart.  While the black and white patent document does not provide further detail, typically the values would be displayed in a color format, with the scale beneath the illustration defining a color range corresponding with the strain values.  Kumar does not provide further details of calculating an average strain, however, one of ordinary skill in the art would recognize that an average is a common mathematical principle, and may be obtained by summing the measured strain values and dividing by the number of measured strain values.  Thus it can be seen that Kumar does seek to provide the user with a display of the average strain in the heart, in order to provide the user with important clinical information to obtain the diagnosis.  For example, a high average strain rate may be correlated with cardiovascular disease.
Thus, when modified in view of the teachings of Yamauchi, to analyze a plurality of planes rather than a single plane, it would have been obvious to one of ordinary skill in the art, to analyze cardiac parameters (strain) across the entire set of data, to obtain an average of strains over the plurality of cross-sectional planes.  That is, Kumar teaches analyzing the strain of the heart, but is limited to one cross-sectional plane.  Yamauchi teaches analyzing over a plurality of cross-sectional planes, but does not explicitly refer to analyzing strain.  
The examiner agrees with appellant’s argument that neither Kumar nor Yamauchi alone fail to teach averaging a strain in plural cross-sectional planes, as noted in the rejection:
“Furthermore, in acquiring and analyzing groups of data from a plurality of cross-section planes, it would be obvious to one of ordinary skill in the art to include the data from the additional planes in the strain averaging method of Kumar in order to obtain a more accurate result by averaging data from multiple regions.”

However, appellant’s arguments fail to address the above statement and merely attack the references individually.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus, the examiner maintains that it would have been obvious to one of ordinary skill in the art to average the additionally acquired data provided by Yamauchi.

Furthermore, it should be noted that averaging is a well established mathematical concept, which can generally be applied to any type of data.  The benefits of averaging data are well established.  For example, using an “average” over different sections of the cardiac tissue would provide a more accurate result, as compared to selecting a single data point for measurement.  A single data point is more prone to error, and thus by taking an average, error can be reduced.  An average also provides a simplified value for the diagnostician to view, to obtain the diagnosis more quickly.  Displaying each strain value individually may be overwhelming for the user.  
It should be noted that appellant’s specification fails to provide any detail regarding a specific algorithm or unique methodology for obtaining an average over a plurality of planes, and merely generally recites “averaging” the obtained information ([0108]-[0109]).

As noted in MPEP 2141 III, rationales to support a rejection may include: 
(A) Combining prior art elements according to known methods to yield predictable results;
 (B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

As Kumar is directed to calculating an average strain in the cross-sectional plane, analyzing over a plurality of cross-sectional planes as taught by Yamauchi would yield the predictable result of calculating an average strain over the plurality of cross-sectional planes.
Also, the combination would improve similar devices in the same way (obtaining data from a plurality of planes as compared to a single plane, which improves accuracy by obtaining data from multiple regions of the patient’s heart);”


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN CWERN/           Primary Examiner, Art Unit 3793